Filed 9/4/20 In re E.A. CA2/8
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                           SECOND APPELLATE DISTRICT
                                        DIVISION EIGHT

In re E.A., a Person Coming                                    B301118
Under the Juvenile Court Law.
LOS ANGELES COUNTY                                             (Los Angeles County
DEPARTMENT OF CHILDREN                                         Super. Ct. No. 17CCJP00259A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

M.P.,

        Defendant and Appellant;

LUIS A.,

         Objector and Appellant;

E.A., a Minor, etc.,

        Respondent.

      APPEALS from orders of the Superior Court of Los Angeles
County, Emma Castro, Commissioner. M.P. appeal dismissed.
Affirmed.
      Pamela Deavours, under appointment by the Court of Appeal,
for Defendant and Appellant.
        Jesse McGowan, under appointment by the Court of Appeal,
for Objector and Appellant.
       Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and William D. Thetford, Principal
Deputy County Counsel, for Plaintiff and Respondent.
       Marissa Coffey, under appointment by the Court of Appeal,
for Respondent.
                           **********
       Mother M.P. and father Luis A. appeal the order terminating
their parental rights to their daughter, E.A. The other children
involved in this dependency case are not at issue in this appeal.
Father also appeals orders made at the Welfare and Institutions
Code section 366.211 review hearing, where the court found the Los
Angeles County Department of Children and Family Services had
provided father with reasonable reunification services and it would
be detrimental to place E.A. with father, and set a section 366.26
hearing to select and implement a permanent plan for E.A.2
       Mother’s appointed counsel filed a brief pursuant to In re
Phoenix H. (2009) 47 Cal. 4th 835 (Phoenix H.), and mother did not
file a supplemental brief.
       We affirm all the orders and dismiss mother’s appeal.




1     All further statutory references are to the Welfare and
Institutions Code, unless otherwise indicated.
2     The Department concedes that father may challenge orders
preceding the order terminating parental rights, which ordinarily
must be challenged by writ petition, because father’s statutory writ
advisement was sent to the wrong address. (In re Cathina W.
(1998) 68 Cal. App. 4th 716, 722.)



                                  2
         FACTUAL AND PROCEDURAL BACKGROUND
       In September 2017, mother’s four children, E.A. (then 10),
L.A. (then 8), J.P. (then 2), and T.P. (then 11 months), came to the
attention of the Department after J.P. suffered life-threatening
injuries. J.P.’s injuries were the result of “severe violent acts”
which likely occurred over a period of weeks or months.
       Appellant Luis A. is the presumed father of the two older
children, E.A. and L.A. At the time of the detention report, father’s
whereabouts were unknown, but it was believed he was residing in
Mexico.
       The Department filed a dependency petition, and later a first
amended petition, making allegations under subdivisions (a), (b),
(e), and (j) of section 300 based on J.P.’s extensive injuries. All the
children were detained. E.A. was placed in the same foster home as
her younger sister, T.P. L.A. and J.P. were placed with other
caregivers.
       The Department contacted father in late September 2017 and
informed him that E.A. and L.A. were detained in foster care due to
suspected abuse of their younger sibling. Father was living with his
mother and sister in Mexico, where he works in construction.
Father told the social worker that when he and mother were
together, she hit their children with a shoe and used
methamphetamine and alcohol in their presence. He knew the
children had been detained before based on mother’s substance
abuse.
       Father had been deported to Mexico in 2011. His criminal
history included arrests for falsifying citizenship documents, forging
an official seal, driving under the influence, contempt, and criminal
conspiracy. He served time in prison related to the forgery and
falsifying documents charges before he was deported.




                                  3
       Father told the social worker he loved his children and
wanted to reunify with them.
       According to mother, father resided with the family for two
years following E.A.’s birth. He last saw E.A. and L.A. in 2010.
       In advance of the jurisdictional hearing, the juvenile court
ordered that father have once-weekly monitored Skype or phone
calls with E.A. and L.A., and that the Department evaluate his
home for placement of the children through the Mexican agency,
DIF.
       At the March 9, 2018 jurisdiction/disposition hearing, the
allegations of the petition were sustained. The children were
removed from parental custody, and the court ordered reunification
services for mother and the father of her two younger children.
       As to appellant Luis A., the court ordered that he participate
in conjoint counseling via Skype, and that he have phone or Skype
visits with the children. Father’s counsel confirmed that father had
access to Skype. Father’s counsel clarified that father is
“noncustodial, nonoffending, and at this time, not seeking custody,”
and requested that the court not make a detriment finding under
section 361.2. When the court inquired of the Department, the
Department did not object to the court foregoing a detriment
finding at that time. Father’s counsel agreed that removal orders
could be made as to father, and the court removed E.A. and L.A.
from father under section 361, subdivision (c).
       Father told the Department he was committed to having his
children placed with him. He admitted he had not contacted the
children in the seven years following his deportation. He blamed
mother for often changing her phone number, and not allowing him
to speak with the children. He said he spoke with family members
to get updates about the children.




                                  4
      The DIF assessment of father’s home was “positive,” finding
father had an adequate home and sufficient income to care for his
children. According to the report, paternal grandmother and aunt
would care for the children while father worked.
      E.A. did not want to be placed with father because she did not
even remember him. She was thriving in her foster placement and
well bonded to her caregivers. She was also bonded with her
siblings. E.A. was struggling in school, and had an IEP to address
her academic needs.
      L.A. also did not want to live with father because father was a
stranger.
      The Department in its October 2018 status review report said
father was “open to conjoint counseling,” but that E.A. refused to
speak with him on the phone. Father had only been able to speak
with E.A. and L.A. a few times, as they did not want to speak with
him. Despite that, the Department recommended that E.A. and
L.A. be placed with father in Mexico.
      On October 15, 2018, the court appointed an Evidence Code
section 730 expert to evaluate the bond between the children,
parents, and siblings, and to address whether E.A. and L.A. should
be placed with father in Mexico.
      The Department’s December 2018 status review report noted
that father had still not engaged in conjoint counseling with the
children, and that E.A. refused to speak with father on the phone.
      To facilitate visitation for father, the Department established
a phone visitation schedule. He was to call E.A. and L.A. on
Mondays, Thursdays, and Fridays, between 4:00 and 6:00 p.m.
However, father almost never called.
      The Evidence Code section 730 evaluation took place in late
November 2018. In his December 1, 2018 report, Dr. Armando de
Armas reported that he did not call father, as he was not trained to



                                  5
conduct evaluations over the phone. The Department gave father
the doctor’s phone number and told father to call the doctor, but
father never called him.
       E.A. told Dr. de Armas she did not want to live with father.
She believed he did not care about her because he had not contacted
her in years. E.A. wanted to stay with her foster parents. Dr. de
Armas noted many loving interactions between the siblings. E.A.
and L.A. were particularly well bonded.
       Regarding placement of E.A. and L.A. with father, Dr. de
Armas concluded “[t]here is insufficient information about how
these children interact with father . . . to provide an informed
psychological opinion about reunification. Since these children
have not even had visitation with father . . . and have had no
contact with him for many years, it seems quite premature to be
considering placement with him.”
       On December 4, 2018, a Department social worker asked
father if he had visited with the children by phone. He said he did
not have Skype or FaceTime on his phone and that he lives in a
remote area with poor phone access. Father again agreed to a
phone schedule where he would call the children three days a week.
However, E.A.’s caregiver later reported that father had not called
even once in over a month.
       On January 9, 2019, E.A. reported she was having a hard
time sleeping and concentrating because she was so worried about
living with father.
       Testimony for the contested section 366.21 review hearing
was taken over several days in January and February 2019.
       E.A. testified to her apprehension that the court would send
her to live with father. E.A. had not seen father in seven or eight
years, and he was a “stranger” to her. He had not contacted her as
she was growing up. E.A. testified her godmother remained in



                                 6
touch with mother, always had mother’s phone numbers, and father
remained in touch with the godmother, so he could have gotten in
touch with E.A. if he had wanted to. E.A. had only spoken with
father four times over the course of the dependency.
       E.A. could not sleep or concentrate at school because she was
so worried about being placed with father, and she was having
nightmares. She did not enjoy speaking with father. He told her
she was “mean” after she refused to give him a kiss over the phone.
E.A. did not want to be separated from her siblings. E.A. was very
bonded to her caregivers and their children. She wanted to stay
with them.
       E.A.’s foster mother was willing to adopt E.A. and T.P., and to
facilitate visitation between all of the siblings. She testified E.A. is
closely bonded with her sister, T.P.
       Department social worker Elizabeth Leon testified she
monitored many of the family’s visits. She also testified E.A. is very
bonded to her little sister, with whom she is placed. She believed it
would be harmful for them to be separated. It would also be
harmful for E.A. to be separated from L.A.
       Ms. Leon testified that she spoke with father about conjoint
counseling, “but he never wanted to commit to any sort of schedule,
because . . . he works construction and sometimes . . . they have big
jobs, so he doesn’t know if he would be available.” She also tried to
establish a schedule for telephone visitation, but father was
reluctant to commit to a schedule because of his work obligations.
She eventually established a schedule, but father did not follow it.
Father only called the children a few times, although Ms. Leon had
told father it was important to have regular phone contact with the
children. During all of Ms. Leon’s conversations with father, he
never once asked if E.A. had any special needs. She last spoke with
father four months earlier, in October 2018.



                                   7
       Ms. Leon was concerned about E.A.’s emotional well-being if
she were to be placed with father, as E.A. did not have a
relationship with him. Ms. Leon believed E.A. should remain in her
current placement.
       Father testified that L.A. was three and E.A. was four when
he was deported. He went to federal prison in 2011, served two
years, and then was deported in 2013. Father spoke with the
children three or four times while he was in prison. He did not
speak with them again until 2018.
       Father testified he did not call the children more often during
the dependency because he was working in areas with poor phone
reception. He was uncomfortable speaking with E.A. and L.A.
because they would only say a few words and then hang up.
       Father testified he called the children three times in the past
year. He only spoke with E.A. once. Social workers discussed
therapy with father, but he declined it because he did not think it
would work.
       Father never contacted any agencies prior to this dependency
for help in contacting his children. Father did not know if E.A. had
any special education needs. He never attempted to write to her
following his deportation.
       During closing argument, father did not contend the
Department failed to provide him reasonable services. He argued
E.A. should be placed with him because he was nonoffending. He
contended he was prevented from bonding with E.A. because of his
deportation, and by mother.
       The court concluded father had no bond with E.A. and had
made little effort to establish a relationship. Father never sent any
letters or cards, even though he was in contact with a mutual
family friend who could have facilitated communication. The court
also expressed concern that E.A. has special education needs that



                                  8
father knew nothing about, and that E.A. did not want to be placed
with father. The court found clear and convincing evidence that
placement with father would be detrimental to E.A. The court
terminated father’s reunification services, and set a selection and
implementation hearing. The court also found the Department had
complied with the case plan and made reasonable efforts to return
E.A. to parental custody. The court directed the Department to
mail a writ advisement to father. However, the advisement was
sent to the wrong address.
       At the September 26, 2019 section 366.26 hearing, the court
found it would be detrimental to return the children to their
parents and terminated parental rights to E.A. and the younger
children. The hearing for L.A. was continued to explore
guardianship. These timely appeals followed.
                            DISCUSSION
1.     Father’s Appeal from Orders Made at the Review
       Hearing
       a.    Detriment finding
       Father contends the court’s detriment finding is not
supported by substantial evidence. He contends the court was
required to find detriment by clear and convincing evidence under
section 361.2, and that parental absence from a child’s life, without
more, will not support a detriment finding.
       When the juvenile court removes a child from parental
custody at the dispositional hearing, it must first determine
whether there is a noncustodial parent who desires to assume
custody of the child pursuant to section 361.2, subdivision (a). In
this case, father did not seek custody of E.A. at the dispositional
hearing, and he agreed E.A. could be removed from his custody.
The parties agreed to hold any section 361.2 detriment finding in
abeyance until more information could be gathered about father.



                                  9
       On appeal of a detriment finding, we review the record in the
light most favorable to the order to determine if there is substantial
evidence from which a reasonable trier of fact could find clear and
convincing evidence that the child would suffer detriment. (In re
Luke M. (2003) 107 Cal. App. 4th 1412, 1426.)
       Father claims E.A.’s wishes, and his lack of a relationship
with E.A., are not sufficient to support a finding of detriment for
purposes of section 361.2, subdivision (a). But father minimizes the
evidence of detriment. Father’s concern that his work schedule
prevented him from committing to a telephone visitation schedule,
and his plan to leave his daughter mostly in the care of his mother
and sister (whom, we presume, E.A. had never met), do not suggest
an earnest desire on his part to care for and nurture E.A. Telling
E.A. in a few phone calls that he loved her, without acknowledging
her discomfort with him and desire to stay in her placement, and
without genuinely trying to build a relationship with her, is not
enough to support father’s claim of error.
       Father relies on In re Patrick S. (2013) 218 Cal. App. 4th 1254,
1256-1257 (a child’s preference is not the deciding factor in a
placement decision) and In re John M. (2006) 141 Cal. App. 4th 1564,
1569 (lack of a relationship with noncustodial parent does not
establish detriment). These cases are distinguishable. The father
in In re John M. had resumed contact with his child a year before
the dependency proceeding, the lack of contact was not the father’s
fault, there was scant evidence of a sibling bond, and there was no
evidence the father could not meet the child’s special needs. (In re
John M., at pp. 1568, 1569.) In In re Patrick S., the father was
separated from his son through no fault of his own, and tirelessly
searched for him, hiring an attorney and private investigator,
contacting child welfare agencies and law enforcement. He had




                                  10
paid child support for 11 years and covered his child under his
medical insurance. (In re Patrick S., at pp. 1256-1257.)
       In contrast, father made minimal efforts to contact E.A.
following his deportation. Although he blamed mother for changing
her phone numbers, he was in contact with other family friends to
whom he could have sent letters, money, or gifts. He never enlisted
the help of any agencies, despite knowing that mother hit the
children and abused substances and the children had been
dependents of the court before this proceeding. Even after these
dependency proceedings commenced, father called E.A. only a few
times, because he was uncomfortable talking to her. E.A. suffered
extreme anxiety and distress about the risk the court would order
her to live with father. She was closely bonded with her siblings,
and she had special education needs which father knew nothing
about.
       On this record, substantial evidence supports the juvenile
court’s detriment finding.
       b.    Reasonable services
       Father also contends substantial evidence does not support
the juvenile court’s finding that the Department provided him with
reasonable reunification services. This argument tries to shift the
blame to mother, who father says prevented him talking to E.A. for
seven years before the dependency proceedings; to E.A., who father
felt uncomfortable speaking with by phone; to the social worker,
who father criticizes for not helping him find a therapist or set up
Skype for him; to the court, which father complains did not require
Skype conjoint counseling; and back to the social worker, who
father claims did not tell him he was required to engage in conjoint
counseling. He argues inferences from the social worker’s reports
and testimony that are not reasonable and, while acknowledging
the standard of review, he highlights only the evidence that seems
favorable from his perspective.


                                 11
      Father was offered conjoint counseling and a visitation
schedule on multiple occasions, but he declined to avail himself of
these services based on concerns about his availability due to his
work schedule. Substantial evidence supports the juvenile court’s
reasonable services finding.
2.    Father’s Appeal from Termination of Parental Rights
      Lastly, father contends substantial evidence does not support
the juvenile court’s order terminating his parental rights. However,
he acknowledges, as he must, that a detriment finding is sufficient
to terminate a nonoffending, noncustodial parent’s rights. (In re
T.G. (2013) 215 Cal. App. 4th 1, 20 [a court may not terminate a
nonoffending, noncustodial mother’s or presumed father’s parental
rights without finding, by clear and convincing evidence, that
awarding custody to the parent would be detrimental].) As
discussed ante, substantial evidence supports the court’s detriment
finding.
3.    Mother’s Appeal
      After examination of the record, mother’s appointed counsel
was unable to identify any arguable issues and so informed this
court. Appointed counsel advised mother that she may personally
submit any contentions she feels the court should consider and
further that the appeal would be dismissed in the absence of
arguable issues. Mother did not present any issues for the court’s
consideration. Accordingly, mother’s appeal must be dismissed.
(Phoenix H., supra, 47 Cal.4th at p. 838.)
      Since mother filed a Phoenix H. brief and did not present any
issues to the court for further consideration, the motion filed
March 9, 2020, is hereby stricken.




                                  12
                    DISPOSITION
The orders are affirmed, and mother’s appeal is dismissed.



                      GRIMES, J.
WE CONCUR:



                 BIGELOW, P. J.



                 STRATTON, J.




                          13